Exhibit 10.33

[Execution]

AMENDMENT NO. 3 AND WAIVER

TO AMENDED AND RESTATED LOAN AGREEMENT

This AMENDMENT NO. 3 AND WAIVER TO AMENDED AND RESTATED LOAN AGREEMENT (this
“Amendment”), dated as of March 21, 2005, is entered into by and among Wise
Alloys LLC, a Delaware limited liability company (“Alloys”), Wise Recycling,
LLC, a Maryland limited liability company (“Recycling” and together with Alloys,
each individually a “Barrower” and collectively, “Borrowers”), Wise Metals Group
LLC, a Delaware limited liability company (“Group”), Wise Alloys Finance
Corporation, a Delaware corporation (“Finance”), Listerhill Total Maintenance
Center LLC, a Delaware limited liability company (“Listerhill”), Wise
Warehousing, LLC, a Delaware limited liability company (“Warehousing”), Wise
Recycling Texas, LLC, a Delaware limited liability company (“Recycling Texas”),
Wise Recycling West, LLC, a Delaware limited liability company (“Recycling West”
and together with Group, Finance, Listerhill, Warehousing and Recycling Texas,
each individually a “Guarantor” and collectively, “Guarantors”), the financial
institutions from time to time parties hereto as lenders, whether by execution
of this Agreement or an Assignment and Acceptance (each individually, a “Lender”
and collectively, “Lenders”), Wachovia Bank, National Association, successor by
merger to Congress Financial Corporation, in its capacity as administrative
agent for Lenders (in such capacity, “Agent”), and Fleet Capital Corporation in
its capacity as documentation agent for Lenders (in such capacity,
“Documentation Agent”).

W I T N E S S E T H:

WHEREAS, Agent and Lenders have entered into financing arrangements with
Borrowers pursuant to which Agent and Lenders may, upon certain terms and
conditions, make loans and advances and provide other financial accommodations
to Borrowers as set forth in the Amended and Restated Loan Agreement, dated
May 5, 2004, as amended by Amendment No. 1 to Amended and Restated Loan
Agreement, dated June 30, 2004, and Amendment No. 2 to Amended and Restated Loan
Agreement, dated as of November 10, 2004, (as the same now exists and may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, the “Loan Agreement”) and the other agreements, documents and
instruments referred to therein or any time executed and/or delivered in
connection therewith or related thereto, including this Amendment (all of the
foregoing, together with the Loan Agreement, as the same now exist or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, being collectively referred to herein as the “Financing Agreements”);

WHEREAS, Borrowers have requested that Agent and Lenders agree to waive certain
events of default under the Loan Agreement, and agree to make certain amendments
to the Loan Agreement, and Agent and Lenders are willing to agree to such
request, subject to the terms and conditions contained herein;



--------------------------------------------------------------------------------

WHEREAS, the parties hereto desire to enter into this Amendment to evidence and
effectuate such amendments and waivers, subject to the terms and conditions and
to the extent set forth herein;

NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

1. Definitions.

(a) Additional Definitions. As used herein, the following terms shall have the
meanings given to it below and the Loan Agreement and the other Financing
Agreements are hereby amended to include, in addition and not in limitation, the
following:

“Adjusted Inventory Loan Limit “shall mean, as to each Borrower, at any time,
the amount equal to $87,500,000 (the “Adjusted Base Amount”), minus the then
outstanding principal amount of Loans to the other Borrowers (and including
Letter of Credit Accommodations to the extent provided in the definition of the
term Borrowing Base) based on Eligible Inventory; provided, that, upon the
request of Administrative Borrower and the written consent of Agent, Agent may
from time to time, in its sole discretion, increase the Adjusted Base Amount to
an amount not to exceed $92,500,00; provided, further, that in no event shall
the aggregate amount of the Adjusted Inventory Loan Limit of all the Borrowers
exceed the aggregate amount of the Inventory Loan Limit of all Borrowers by more
than $7,500,00 at any time.

(b) Amendments to Definitions. Each reference to the term “Adjusted Excess
Availability” in the Loan Agreement and the other Financing Agreements is hereby
amended so that the amount of Adjusted Excess Availability shall be determined
with regard to the Adjusted Inventory Loan Limit in lieu of the Inventory Loan
Limit.

(c) Interpretation. Capitalized terms used herein which are not otherwise
defined herein shall have the respective meanings ascribed thereto in the Loan
Agreement.

2. Minimum EBITDA. Notwithstanding anything to the contrary contained in the
Loan Agreement and the other Financing Agreements, Borrowers and Guarantors
shall not be required to comply with the terms of Section 9.17 of the Loan
Agreement for the periods ending February 28, 2005 and March 31, 2005.

3. Minimum Debt Service Ratio. Notwithstanding anything to the contrary
contained in the Loan Agreement and the other Financing Agreements, Borrowers
and Guarantors shall not be required to comply with the terms of Section 9.18 of
the Loan Agreement for the periods ending February 28, 2005 and March 31, 2005.

4. Waiver. (a) Subject to the terms and conditions set forth herein, Agent and
Lenders hereby waive the Events of Default under Section 10.1(a)(iii) of the
Loan Agreement arising from the failure of Borrowers and Guarantors to comply
with (i) the terms of Section 9.17 of the

 

2



--------------------------------------------------------------------------------

Loan Agreement for the periods ending December 31, 2004 and January 31, 2005 and
(ii) the terms of Section 9.18 of the Loan Agreement for the period ending
January 31, 2005 (collectively, the “Acknowledged Events of Default”).

(b) Agent and Lenders have not waived, are not by this Amendment waiving, and
have no intention of waiving any Event of Default which may have occurred on or
prior to the date hereof, whether or not continuing on the date hereof, or which
may occur after date hereof (whether the same or similar to the Acknowledged
Events of Default or otherwise), other than the Acknowledged Events of Default.
The foregoing waiver shall not be construed as a bar to or a waiver of any other
further Event of Default on any future occasion, whether similar in kind or
otherwise and shall not constitute a waiver, express or implied, of any of the
rights and remedies of Agent or any Lender arising under the terms of the Loan
Agreement or any other Financing Agreements on any future occasion or otherwise.

5. Amendment Fee. In addition to all other fees, charges, interest and expenses
payable by Borrowers to Agent and Lenders under the Loan Agreement and the other
Financing Agreements, Borrowers shall pay to Agent, for ratable benefit of each
Lender that delivers to Agent its written consent to this Amendment on or before
March 21, 2005, an amendment fee in the amount of $75,000, which fee shall be
due and payable on the effective date hereof. Such amendment fee shall be fully
earned as of the date hereof and may be charged to any loan account of
Borrowers.

6 . Additional Representation, Warranties and Covenants. Borrowers and
Guarantors, jointly and severally, represent, warrant and covenant with and to
Agent and Lenders as follows, which representations, warranties and covenants
are continuing and shall survive the execution and delivery hereof, and the
truth and accuracy of, or compliance with each, together with the
representations, warranties and covenants in the other Financing Agreements,
being a continuing condition of the making of Loans by Lenders to Borrowers:

(a) This Amendment has been duly authorized, executed and delivered by all
necessary action on the part of each Borrower and Guarantor which is a party
hereto and, if necessary, their respective members or stockholders, as the case
may be, and is in full force and effect as of the date hereof, as the case may
be, and the agreements and obligations of Borrowers and Guarantors contained
herein constitute legal, valid and binding obligations of Borrowers and
Guarantors enforceable against them in accordance with their terms, except as
such enforceability may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (ii) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

(b) As of the date hereof, all of the representations and warranties set forth
in the Loan Agreement and the other Financing Agreements are true and correct in
all material respects on and as of the date hereof as if made on the date
hereof, except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct as of such date.

 

3



--------------------------------------------------------------------------------

(c) As of the date hereof and after giving effect to the provisions of Section 4
hereof, no Default or Event of Default exists or has occurred and is continuing.

(d) Neither the execution, delivery and performance of this Amendment or any
other Financing Agreements in connection therewith, nor the consummation of any
of the transactions contemplated herein or therein (i) are in contravention of
law or any indenture, agreement or undertaking (including the Indenture) to
which any Borrower or Guarantor is a party or by which any Borrower or Guarantor
or its property are bound or (ii) violates any provision of the Certificate of
Incorporation or By-Laws or other governing documents of any Borrower or
Guarantor.

7 . Conditions Precedent. The provisions contained herein shall be effective as
of the date hereof, but only upon the satisfaction of each of the following
conditions precedent, in a manner satisfactory to Agent:

(a) Agent shall have received an original of this Amendment, duly authorized,
executed and delivered by Borrowers, Guarantors and the Required Lenders; and

(b) no Default or Event of Default shall have occurred and be continuing (after
giving effect to the provisions of Section 4 hereof).

8 . Effect of this Amendment; Entire Agreement. Except as expressly set forth
herein, no other changes or modifications to the Financing Agreements are
intended or implied, and in all other respects the Financing Agreements are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the date hereof. This Amendment and any instruments or documents delivered or to
be delivered in connection herewith, represent the entire agreement and
understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. To the extent of conflict between the terms of this Amendment
and the other Financing Agreements, the terms of this Amendment shall control.
The Loan Agreement and this Amendment shall be read and construed as one
agreement.

9 . Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be reasonably
necessary or desirable to effectuate the provisions and purposes of this
Amendment.

10 . Governing Law. The validity, interpretation and enforcement of this
Amendment and any dispute arising out of the relationship between the parties
hereto whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of New York but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.

11 . Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

 

4



--------------------------------------------------------------------------------

12 . Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment.

13 . Counterparts. This Amendment may be executed in any number of counterparts,
but all of such counterparts shall together constitute but one and the same
agreement. In making proof of this Amendment, it shall not be necessary to
produce or account for more than one counterpart thereof signed by each of the
parties hereto. This Amendment may be executed and delivered by telecopier with
the same force and effect as if it were a manually executed and delivered
counterpart.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Agent, Lenders, Borrowers and Guarantors have caused this
Amendment to be duly executed as of the day and year first above written.

 

BORROWERS WISE ALLOYS LLC By:  

/s/ Danny Mendelson

Title:   Chief Financial Officer WISE RECYCLING, LLC By:  

/s/ Danny Mendelson

Title:   President GUARANTORS WISE METALS GROUP LLC By:  

/s/ Danny Mendelson

Title:   Chief Financial Officer WISE ALLOYS FINANCE CORPORATION By:  

/s/ Danny Mendelson

Title:   Chief Financial Officer LISTERHILL TOTAL MAINTENANCE CENTER LLC By:  

/s/ Danny Mendelson

Title:   Chief Financial Officer

[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

WISE RECYCLING TEXAS, LLC By:  

/s/ Danny Mendelson

Title:   President WISE WAREHOUSING, LLC By:  

/s/ Danny Mendelson

Title:   President WISE RECYCLING WEST, LLC By:  

/s/ Danny Mendelson

Title:   President

[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

AGENT

WACHOVIA BANK, NATIONAL

ASSOCIATION, successor by merger to Congress

Financial Corporation, as Agent

By:  

/s/ James O’Connell

Title:   Assistant Vice President DOCUMENTATION AGENT

FLEET CAPITAL CORPORATION,

as Documentation Agent

By:  

/s/ Robert Anchundia

Title:   Vice President LENDERS

WACHOVIA BANK, NATIONAL

ASSOCIATION, successor by merger to Congress

Financial Corporation

By:  

/s/ James O’Connell

Title:   Assistant Vice President FLEET CAPITAL CORPORATION By:  

/s/ Robert Anchundia

Title;   Vice President

[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED ON NEXT PAGE]

 

RZB FINANCE LLC By:  

/s/ Eric Salat

Title:   GROUP VICE PRESIDENT By:  

/s/ Griselda Alvizo

Title:   Vice President UPS CAPITAL CORPORATION By:  

/s/ John P. Holloway

Title:   Director of Portfolio Management